Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145470                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re WATERS DRAIN DRAINAGE DISTRICT                                                                     Brian K. Zahra,
  _________________________________________                                                                           Justices

  ARATH IV, INC., and BOMARKO, INC.,
             Plaintiffs-Appellants,
  v                                                                 SC: 145470
                                                                    COA: 298873
                                                                    Kent CC: 09-012518-AV
  KENT COUNTY DRAIN COMMISSIONER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           t1015                                                               Clerk